FLORIDA SUPREME COURT

                NOTICE OF CORRECTION
                                         DATE: February 17, 2022

CASE OF:     IN RE: AMENDMENTS TO RULE 4-13.4 OF THE
             RULES OF THE SUPREME COURT RELATING TO
             ADMISSIONS TO THE BAR

DOCKET NO.: SC21-187

OPINION FILED: February 10, 2022

                 ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE
ABOVE OPINION:

On page 1, last line, “LL.M.” was changed to LL.B.”

SIGNED: OPINION CLERK